Citation Nr: 0405566	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  02-14 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 31, 2000, 
for a grant of a total rating based upon individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
February 1976, and had service in the National Guard and Army 
Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
granted TDIU effective March 31, 2000.  The veteran now 
challenges the effective date of the award.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  By correspondence received on March 31, 2000, the veteran 
filed an "Application for Increased Compensation Based on 
Unemployability."

3.  By rating decision dated in July 2001, the RO granted a 
TDIU and assigned an effective date of March 31, 2000.

4.  No written communication was received from the veteran 
prior to March 31, 2000, which could constitute as a claim 
for TDIU, nor is there any evidence that the veteran was 
entitled to a TDIU prior to March 31, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 31, 
2000, for TDIU are not met.  38 U.S.C.A. §§ 5103(a), 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.160, 3.340, 
3.400, 4.16 (2003); Rodriguez v. West, 189 F.3d 1351 (Fed. 
Cir. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective dates for the grant of total ratings are governed 
by the increased rating provisions of 38 C.F.R. 
§ 3.400(o)(1)(2).  Servello v. Derwinski, 3 Vet. App. 196 
(1992); Wood v. Derwinski, 1 Vet. App. 367 (1991).

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  In general, the effective date for an 
increase will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if application is received within 1 year from such 
date otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).

"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as equivalent 
and they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  The Rodriguez court noted 
that for purposes of establishing the requirements and 
procedures for seeking veterans' benefits, a claim, whether 
"formal" or "informal" must be "in writing" in order to 
be considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defined "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Rodriguez court stated that when 
38 C.F.R. § 3.155(a) referred to "an informal claim," it 
necessarily incorporated the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) made clear that there was no set form that an 
informal written claim must take.  All that was required was 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is defined as any 
application for a benefit received after final disallowance 
of an earlier claim.  38 C.F.R. § 3.160.

Further, the Board notes that a TDIU may be assigned where 
the schedular rating is less than total, where it is found 
that the disabled person is unable to secure or follow 
substantially gainful occupation as a result of a service-
connected disability ratable at 60 percent or more or as a 
result of two or more disabilities, providing at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  It is the established policy of the VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Veterans Claims Court addressed the issue of entitlement to 
an earlier effective date in a total rating claim and held 
that the applicable statutory and regulatory provisions, 
fairly construed, require the Board look to all 
communications in the file that may be interpreted as 
applications or claims, formal and informal, for increased 
benefits and, then, to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 2002); see 38 
C.F.R. §§ 3.400(o)(2), 3.155(a) (2003); Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992). 

By correspondence received in May 1995, the veteran requested 
increased rating benefits for neck and back disabilities, 
which where denied by rating decision dated in August 1995.  
There is no indication that he was unemployable due to his 
service-connected disabilities, nor did he so claim.  He did 
not appeal the decision and it became final one year later.  
The claims file also indicates that he was incarcerated from 
June 1995 to October 1997 for a felony conviction for 
negligent homicide with a motor vehicle.  

In February 1999, the veteran filed a claim for "an increase 
on my service connected disability."  He noted that his 
service-connected disabilities were getting worse because the 
doctor had taken him off all his medication because of a 
heart condition.  Medical evidence submitted in support of 
the claim did not show that he was unemployed, nor did he 
indicate that he was unemployed due to his service-connected 
disabilities.  By rating decision dated in March 2000, his 
cervical spine and lumbar spine disabilities were both 
increased to 20 percent disabling.  

By correspondence received on March 31, 2000, the veteran 
filed an "Application for Increased Compensation Based on 
Unemployability."  In August 2000 correspondence, his VA 
physician indicated that the veteran was unemployable due to 
his severe spine problems (service-connected) and severe 
heart problems (nonservice-connected).  By rating decision 
dated in July 2001, the RO granted TDIU benefits and assigned 
an effective date of March 31, 2000, the date the veteran 
filed his claim for a total disability rating.  He disagreed 
with the effective date and sought retroactive application of 
benefits to January 1999 (the date he signed the claims for 
an increased rating).  He also asserted that his claim was 
pending as of September 11, 1995, and benefits should be 
awarded retroactively to that date.

As noted above, effective dates for the grant of total 
ratings are governed by the increased rating provisions of 
38 C.F.R. § 3.400(o).  In general, the effective date for an 
increase will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if application is received within 1 year from such 
date.  Otherwise, the effective date will be the date of 
receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).

After a review of the claims file, the Board finds that the 
March 31, 2000, date established by the RO for the grant of a 
TDIU is correct.  First, there was no correspondence from the 
veteran indicating an intent to file a claim for TDIU 
benefits until he filed his claim on March 31, 2000, nor are 
there VA medical records associated with the claims file 
which could establish an informal claim or establish the 
intent to file an informal claim for TDIU benefits.  While he 
received VA medical care on several occasions, he did not 
indicate to VA an intent to file a claim based on that 
treatment.

Of note, while the medical evidence shows that he received 
treatment for a variety of medical problems, both for 
service-connected and nonservice-connected disorders, the 
medical evidence does not indicate that he was unemployed or 
unemployable due to his service-connected disabilities.  
Further, while September 1999 VA examination notes that the 
veteran had "no occupation" it does not indicate that it 
was due to his service-connected disabilities and made no 
finding to that respect.

In addition, there is no indication in the file that the 
veteran was unemployable due to his service-connected 
disabilities until the August 2000 correspondence from his VA 
physician.  This evidence post-dates the March 31, 2000, 
claim.  Accordingly, there is no basis to establish an 
effective date prior to March 31, 2000, as requested by the 
veteran.  Given that there is no legal basis for assignment 
of an effective date prior to March 31, 2000, the Board finds 
that the date is correct and there is no legal basis for an 
effective date prior to that date.  Accordingly, the claim 
for an earlier effective date for the grant of a TDIU must be 
denied.

For the reasons stated above, the Board finds that there is 
no basis to award the veteran an effective date earlier than 
March 31, 2000, for the grant of TDIU benefits.

Finally, in denying the appellant's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In April 2001, the RO notified the veteran about his rights 
under the VCAA and informed him of what evidence he need to 
submit in support of his claim.  He was told what evidence 
had been considered, where to send the evidence, and that VA 
would help him obtain evidence.  In August 2002, the RO 
provided the veteran with a Statement of the Case which set 
forth all pertinent regulations regarding effective dates, 
and also included the duty to assist provisions of 38 C.F.R. 
§ 3.159.  The RO explained that the effective date was 
established as the date of his claim and that an earlier date 
was not warranted.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

The Veterans Claims Court decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  As noted above, the veteran was 
informed of his due process rights by letter dated in April 
2001 and was provided with the provisions of the new law in 
an August 2002 Statement of the Case.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  

In Pelegrini, the Court also held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  However, 
the earlier effective date claim is, in essence, derivative 
of the July 2001 rating decision that established entitlement 
to a TDIU rating effective as of March 31, 2000, and is not 
based upon receipt of an application for benefits.  See 
VAOPGCPREC 8-2003 (holding that 38 U.S.C.A. § 5103(a) did not 
require VA provide notice of the information and evidence 
necessary to substantiate a newly raised issue arising from a 
notice of disagreement).  Here, notice for the claim involved 
could not have been provided prior to the rating decision 
from which the notice of disagreement flowed.


ORDER

Entitlement to an effective date earlier than March 31, 2000, 
for a grant of TDIU is denied.


	                       
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



